Generalised tariff preferences (debate)
The next item is the report by Mr Scholz, on behalf of the Committee on International Trade, on the proposal for a regulation of the European Parliament and of the Council amending Council Regulation (EC) No 732/2008 applying a scheme of generalised tariff preferences for the period from 1 January 2009 to 31 December 2011 - C7-0135/2010 - 2010/140(COD)).
Mr President, Mrs Győri, Mr De Gucht, ladies and gentlemen, we are discussing an important aspect of international trade policy very late in the day. Given its importance, I would have preferred the House to be full, with all the seats occupied. The European Union's Generalised System of Preferences (GSP) is a major achievement of European trade policy. It opens up our market to the poorest countries in the world for all types of goods except arms. It also gives developing countries trade concessions on a whole range of products. GSP+ is a valuable incentive system which offers developing countries further concessions if they sign and put into practice important international agreements on human rights, labour standards and protecting the environment. However, the system does have weak points and it needs to be updated regularly.
Over the years, the European Parliament, partner countries, companies and non-governmental organisations have made important suggestions for improving the system. The whole world is now waiting for the Commission to issue its proposal on the much-needed revision of the system. The deadline for this proposal was 1 June 2010. The Commission has not delivered on time and its failure to do so has left the countries involved and companies both inside and outside the EU in a dangerous state of uncertainty. The existing regulation must now be revised.
You are attempting to rescue the situation by means of a transitional regulation and this is what we will be voting on tomorrow, that is on Thursday. The transitional regulation is simply an extension. It does not change anything, it does not improve anything and it does not implement the new requirements resulting from the Treaty of Lisbon. This has given rise to feelings not only of surprise but also of displeasure within the European Parliament and, as the rapporteur, I have felt the same. It is the obligation of the Members of this Parliament to ensure that the rights, the duties and also the powers granted to the elected representatives of the citizens of Europe by the Treaty of Lisbon are respected. It is also our obligation to make sure that the reduction in tariffs brings about a genuine improvement in the situation of the developing countries. In order to protect the EU's partners from the consequences of a long-drawn-out procedure, I suggested initially to the Committee on International Trade that only those elements of the regulation should be amended which are necessary to allow Parliament to fulfil its new role.
At the same time, I would like to emphasise that I also believe a general redrafting of the GSP and GSP+ schemes is needed. During the intensive meetings with the Council and the Commission on the legal issues resulting from the Treaty of Lisbon which affect the transitional regulation, Parliament finally decided to take a big leap of faith. At this point, I would like once again to express my sincere thanks to the chair of the Committee on International Trade, Professor Moreira, for his untiring efforts as mediator and also to you, Mr De Gucht, for the Commission's assurance that key amendments, in particular with regard to informing and involving Parliament, would be addressed in practice. Therefore, we decided to drop all our amendments, in order to enable the transitional regulation to come into force as quickly as possible. We did this primarily in the interests of our partners and of the companies which are affected.
The Commission's assurance includes a promise in future to inform the European Parliament in full, immediately and at the same time as the Council about work relating to essential aspects of the GSP and about all developments and to share all documents relating to the GSP. The Commission also guarantees that the European Parliament will be notified about any suspension of preferences, in accordance with Article 16(3), about withdrawals, including the corresponding investigation reports from the Commission, in accordance with Article 17, and about safeguard decisions, in accordance with Articles 20 and 21, before they come into force.
We welcome the tabling of Omnibus 1 and the Commission's readiness to enter into an in-depth discussion of the proposals which it has made in Omnibus 1. At the same time, we would like to remind the Commission that Omnibus 2 must be tabled urgently.
Finally, I would like to emphasise once again that Parliament has made a concession on the transitional regulation. We must not forget that we need to fight for the ongoing and fundamental implementation of Parliament's parliamentary rights.
President-in-Office of the Council. - (HU) Mr President, Commissioner, Mr Scholz, ladies and gentlemen.
Mr President, let me continue in English. Because of the terminology, I think that it is more appropriate to use English. Ever since the Commission presented its proposal to extend, for a limited period of time, the application of the current GSP regulation - the so-called roll-over proposal - the Council has been consistently reiterating before this House the importance of adopting this proposal in good time. This is to ensure that developing and less developed countries will continue to benefit from the EU's general system of preferences, which is a fundamental element of the EU's trade policy towards developing countries.
The Council is glad to see that the first step towards the adoption of this proposal at first reading is taking place today here in the European Parliament. We will take the necessary steps as quickly as possible to confirm the agreement between our institutions on the basis of your position adopted today. At the same time, the Council is looking forward to the forthcoming presentation by the Commission of its proposal for the comprehensive review of the EU's GSP.
We should tailor the scheme to better help those developing economies which most need the preferences, and ensure that it becomes an even more efficient development and foreign policy tool by providing incentives for good governance. With that in mind, the Council expresses its readiness to work together with Parliament in a spirit of good cooperation with a view to putting in place a modern, comprehensive and fully functional legal framework which will be conducive to developing countries' needs.
Let me conclude by taking this opportunity to fully acknowledge, on behalf of the Presidency, the positive and constructive efforts by both the Chair of the INTA Committee, Mr Moreira, and the rapporteur for this dossier, Mr Scholz, to reach an agreement on this proposal.
Member of the Commission. - Mr President, I warmly acknowledge the support within the Committee on International Trade for the proposal on the extension of the regulation applying the scheme of generalised tariff preferences. Our particular thanks go to the rapporteur, Mr Scholz and to the Chair of the INTA committee, Mr Moreira, for their willingness to find a pragmatic solution on how to address Parliament's concerns on the application to the existing GSP regulation of the new rules on delegated and implementing acts.
You will remember that the extension was proposed as a means to bridge the period necessary to adjust to the entry into force of the Lisbon Treaty and to submit a new regulation on the future EU GSP scheme. The European Parliament's support as expressed in the INTA Committee's vote on 3 March paves the way for successful continuity of the current scheme to the benefit of developing countries and the EU. It also reinforces the EU's role and commitment to the objectives of EU development policy.
The Commission has heard Parliament's concerns on the decision-making aspects of the GSP regulation loud and clear. In this regard, we can reconfirm our full and active support for the European Parliament to play its role in relation to trade policy as foreseen in the Lisbon Treaty. For this reason, the Commission is committed to discussing in a constructive spirit Parliament's concern as expressed over the last few weeks. This discussion will continue in the context of the two Commission proposals for a regulation adjusting decision-making in the field of trade policy in the light of the entry into force of the Lisbon Treaty - Omnibus I and Omnibus II.
In parallel, the Commission will make every effort to act on Parliament's request to be kept fully informed about work related to essential aspects of GSP. This is indeed crucial in order for Parliament to be able play its role in trade policy effectively. For this reason, the Commission, building on existing requirements, will inform Parliament and the Council immediately of all important developments and share all GSP-relevant documents.
Finally we are looking forward to further discussions with you on the future scheme of generalised preferences further to the proposal for a new regulation which will come your way in May. I stand ready to discuss the main elements of the proposal at the earliest opportunity after it is adopted by the Commission.
on behalf of the PPE Group. - (HU) Mr President, I am very pleased that the rapporteur's willingness to compromise made the timely extension of the scheme of tariff preferences possible. The Hungarian Presidency of the European Council played a very important part in this process. Failure to extend the scheme of tariff preferences now would have an extremely adverse effect on the poorest countries of the world. It is regrettable, however, that the European Commission submitted this proposal to Parliament late, and we could not have a meaningful debate here, even though the GSP Regulation would deserve an amendment. That is because the tariff preferences we are granting to the richest oil exporting countries of the world, such as the United Arab Emirates or Saudi Arabia, are unjustifiable. It is worth considering whether Russia, which is not a member of the WTO because it did not wish to join it, and very often uses commercial policy to exert foreign policy pressure, is worthy of receiving commercial preferences.
It is also worth considering how we could integrate sustainability criteria into the scheme of tariff preferences. After all, today commercial preferences are also granted to countries which otherwise hinder the adoption of climate protection agreements on the international scene or, for that matter, export to the European Union goods produced in an unsustainable manner, often through the destruction of rainforests or tremendous CO2 emissions. I believe that the next tariff preference scheme will have to address these issues as well.
Mr President, if we are here debating how long the current scheme of generalised tariff preferences (GSP) will be in force, it is because the Commission has failed in its obligation to table the proposed substantive revision of this scheme within the proper timeframe.
Therefore a rollover period for the current regulation is expected in order to maintain the benefits of international trade enjoyed by developing countries, starting with the poorest, when accessing the European market. It is crucial that this proposal be adopted without further delay, in order for countries benefitting from the GSP to continue to benefit from it, and for the economic players that will, in this way, be able to develop their trade relations with the necessary predictability and legal security.
That is why I, as Chair of the Committee on International Trade and as shadow rapporteur, have advocated that the rollover should be a rollover and nothing more, with even the European Parliament giving up on an ad hoc adaptation of this regulation to the Commission's implementing acts, and giving us faith that it will be brought into line in the near future, using the so-called 'omnibus' regulations.
I would like to stress that, based on this understanding, the decision taken by the rapporteur, the shadow rapporteurs and the remaining members of the committee, influenced the European Commission's commitment - which was today reiterated by Commissioner De Gucht and I sincerely thank him for his care - to henceforth guarantee the European Parliament that there will be timely and complete information about every relevant act relating to the application of the current regulation, in line with the Treaty of Lisbon's provisions regarding the common commercial policy.
One final word to thank the rapporteur, to thank the Commission and also to thank the Council for this compromise, which will enable Parliament to properly look after the interests of Europe and of those who rely on us.
on behalf of the ALDE Group. - (IT) Mr President, Commissioner, ladies and gentlemen, the Generalised System of Preferences is one of the few methods of differentiation that works in favour of developing countries in international trade. It is a delicate instrument that must be used in the best way.
Tonight we are talking about an extension, which means that the Commission date will be postponed once the new final proposal has been submitted. In the meantime, however, we are saying that this is a tool to be handled with caution, and that also applies to inter-institutional relations. Until now, even on the basis of the pre-Lisbon Treaty, the European Parliament has not always been fully involved in decisions, as happened at the time of the discussions on Colombia or Sri Lanka that fired the enthusiasm of this House.
We must also consider the merits of an ex-post evaluation of the decision to implement the regulation. What is the impact of the effects of a tariff reduction, what about its suspension, what are its mechanisms, what is its procedure? Sometimes an on-the-spot examination of these issues may reveal surprises and suggest the most relevant criteria to make the impact of the regulation as effective as possible.
As far as the conditions are concerned, the world is changing and the instrument must show greater compliance with regard to those countries rewarded by the tariff concessions. The main concept of respect for human rights must be complemented by a broader vision in which, as noted by the rapporteur Mr Scholz - whom I thank for the excellent work he has done in this report - various indicators are taken into consideration: post-conflict rehabilitation, the specific situation of women, trade unions, the situation of recovery after natural disasters, environmental sustainability and compliance with international social agreements.
If we were to adopt a combination of these criteria, I would not be surprised if the list of beneficiary countries we came up with were different from the current list and perhaps more deserving, but we will be able to talk about this again once we have the final proposal for a regulation.
(PT) Mr President, given that the current scheme of generalised tariff preferences expires at the end of the year, it is important, as has already been said, for the Commission to table its new draft of the comprehensive revision of the system on time.
Now we are only just discussing the extension necessary to ensure legal certainty and guarantee mutual interests. However, the importance of this subject whether for developing countries or also EU Member States, above all for those with weaker economies whose industrial, agricultural or social interests are not always taken into consideration in the international trade agreements promoted by the Commission, makes a detailed discussion necessary in order to take account of all the potential aspects, consequences and impacts of this system on a future regulation, the draft of which must reach Parliament as quickly as possible.
(IT) Mr President, ladies and gentlemen, this measure concerns the Generalised System of Preferences, in other words reductions on import duties for third countries which take on certain commitments to international treaties or agreements on sensitive issues such as employment rights and the environment. These requirements should be periodically reviewed and updated on the proposal of the European Commission, but unfortunately we are not here to vote for a revision but an extension of the old rules.
At this sensitive time of not only economic but also political international crisis, not to revise and update the conditions for access to or exclusion from the list is a choice that goes against the best interests of the European Union. Despite the non-linear behaviour of the European Commission, we will still nevertheless vote in favour, because we believe in this tool favouring third countries that particularly distinguish themselves compared with others over issues considered to be strategic.
Member of the Commission. - Mr President, I listened to the interventions. I understand that the groups agree that we should extend the existing system, but that they are waiting to have the new system on their desks as soon as possible. That is what we will do. We are working on it. As you know, before you can make a legislative proposal you need a public consultation, which takes time. You need an impact assessment, which takes time. Then, of course, you also have the internal decision-making process within the European Commission, on a subject which is far-reaching.
This is about a financial system which will apply for quite a period of time. We want the system to be much more selective than it was in the past, so that we can help those who really need it. At this moment in time, more than 150 countries are beneficiaries of the system. It is not at all selective. You could even ask yourself what the use of such a system is. We are thoroughly reviewing it.
We will come forward with our proposals within a couple of months. Parliament will then have the possibility to discuss them with us thoroughly. I would also like to repeat our pledge that we will keep Parliament fully informed.
President-in-Office of the Council. - Mr President, the reform of the GSP will be a focal point for the Council and for the Presidency. With the review of the current scheme, which is to start under our Presidency, Parliament and the Council will have a unique opportunity to reflect the profound changes in the global economy, particularly the vastly increased competitiveness of emerging partners.
The Presidency took careful note of the valid concerns emphasised by Mr Rinaldi on the effective implementation of the GSP. The Council is looking forward to considering that issue and many others on the basis of the Commission's forthcoming proposal for the new GSP.
Let me emphasise once again how grateful I am to the rapporteur and to the Committee Chair, Mr Moreira, for their cooperation. I think this is a victory for common sense, because they understood that it was an urgent and important issue. We really did not want to create any legal problems. For me this is a kind of model and I very much hope that, on other issues on which we have such legal disputes, this will serve as a very good example of smooth relations between the Council and Parliament.
Mr President, Mrs Győri, Mr De Gucht, I would first of all like to thank the shadow rapporteurs very much for working together so constructively. Now that we have finally agreed on the formal aspects of the transitional regulation, I would like to make use of this debate to explain briefly some of the requirements for the future regulation.
The new version of the regulation should have the following basic objectives: 1. To increase the efficiency of the system; 2. To develop rules that will provide for a better regulated reform process in which the involvement of the beneficiaries is guaranteed; 3. To ensure that the regulation gives due weight to the task of democratic control which Parliament is required to perform. This includes proposals from the Committee on Development.
The new Generalised System of Preferences (GSP) should be a clearer and more transparent system. I would like to make three points in this respect and the first concerns the rules of origin. The rules of origin and the administrative procedures that accompany them are one of the main reasons why the trade preferences granted by the GSP are being underused, particularly by the least developed countries. In the current version of the system, the rules of origin often prevent preferences that exist on paper from having a positive impact. I have just come back from the Parliamentary Conference on the World Trade Organisation (WTO) in Geneva and this problem was very high up on the list of issues discussed there. In my opinion, the EU should campaign within the WTO for the preference system to be given priority as part of its work on harmonising the rules of origin.
My second point concerns the partner countries. Here I feel that it is particularly important for us to develop more straightforward criteria. The Gini coefficient is a good example of this type of criterion. As already mentioned, we need to be more flexible in order to be able to respond more effectively.
My third point is about technical assistance. Preferences alone are not enough. We need to increase the impact of the system and improve the rate of utilisation of the GSP by providing technical assistance.
This is all about a general improvement of the preference system as a whole. I would like to thank everyone involved once again for their constructive approach. I will be happy to continue working with the Commission on the basis of today's assurances.
The debate is closed.
The vote will take place tomorrow at 11.30.
Written Statements (Rule 149)
I wish to stress that the proposal tabled by the European Commission is not the reform of the 'Generalised System of Preferences' requested by the European Parliament in its resolution of 5 June 2008, but merely an extension of the current set of rules. This is why I share the rapporteur's view about the need to review this regulation devised in 2008 immediately, and to adapt it to the provisions of the Treaty of Lisbon, which subsequently came into force. Thanks to this treaty, the European Parliament enjoys new powers in the area of trade and must have its say on the eligibility criteria, the list of beneficiary countries and the temporary withdrawal of GSP arrangements. A general review of the regulation will need to be carried out in the future, aimed at increasing the involvement of beneficiary countries in the reform processes which affect them, granting technical assistance to help develop their institutional capacity, as well as reviewing and harmonising the rules of origin.
The Generalised System of Preferences (GSP) gives 176 developing countries preferential access to the EU market. Tariff reductions or duty-free access to the internal market enable trade to make a contribution to reducing poverty in these countries. Therefore, I support the transitional regulation which ensures the legal continuity of the GSP, so that this opportunity remains available to developing countries. Trade is also an important and efficient tool which gives the countries affected the chance to move closer towards the rule of law and democracy and to develop a well-functioning economy. Given the importance and the urgency of this issue, I am in favour of an extension and of making rapid progress with the regulation.